Citation Nr: 0718145	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  95-26 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin - Private 
Attorney


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from May 1952 to May 
1953.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 1994 rating decision.

This appeal was initially presented to the Board in April 
1997, at which time the Board found no new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection for a psychiatric disability.  However, 
the Board also found the veteran had claimed service 
connection for PTSD, and this claim was distinct and separate 
from her service connection claim for a psychiatric 
disability.  The claim for service connection for PTSD was 
therefore remanded by the Board for subsequent development.  
The veteran's claim was denied by the Board in 2004, but the 
Court of Appeals for Veterans Claims remanded the case for 
additional development. 


FINDING OF FACT

The preponderance of medical evidence fails to show that the 
veteran currently has PTSD.


CONCLUSION OF LAW

Criteria for service connection for PTSD have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

To establish entitlement to service connection for PTSD a 
veteran must provide:    1) medical evidence diagnosing PTSD; 
2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The regulations recognize that sexual assault cases often go 
unreported.  As such, if a post-traumatic stress disorder 
claim is based on an in-service personal assault, the 
regulations authorize the use of evidence from sources other 
than the veteran's service records to corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).   

The veteran asserts that while she was in service, a woman 
assaulted her with a knife in a restaurant bathroom.  The 
veteran indicated that she had been eating dinner with her 
cousin who was also in service, and he took her directly to 
her company commander to report the incident and to request a 
new duty assignment.  However, she contends her company 
commander took no action and instead told the veteran that 
she would either have to transfer or be discharged from 
service. 

The veteran's cousin submitted a statement in 1993 indicating 
that his wife and the veteran had had a knife pulled on them 
in a bathroom when the veteran was in the service.

While alternative sources of corroborating evidence may be 
presented, it is unnecessary in this case to determine 
whether the veteran's stressor was corroborated, because, 
even assuming the event occurred exactly as the veteran 
described, the preponderance of medical evidence, as 
discussed below, fails to show that the veteran currently has 
PTSD as a result of the incident.

Since service, the veteran has been diagnosed with, and 
hospitalized for, a number of psychiatric illnesses, 
including psychoneurosis and anxiety reaction (at VA 
examinations in 1953 and 1958); schizophrenia in 1968; 
depressive neurosis (1972); and a dysthymic disorder (VA 
examination in 1986).  In 1990, she was hospitalized at a VA 
hospital for treatment of psychiatric symptoms, and chronic 
paranoid schizophrenia, with panic attacks, was diagnosed.  
In February 1993, she was examined by a VA psychiatrist and 
schizophrenic reaction, paranoid type, was diagnosed.

Treatment notes from the VA mental hygiene clinic in 1994-95 
list PTSD as a diagnosis on at least six occasions; and in 
1997, a letter from a social worker at the Vet Center 
indicated that the veteran believed she had PTSD as a result 
of the in-service attack.  However, the social worker did not 
diagnose the veteran's symptoms herself; and the veteran has 
never been diagnosed with PTSD by a VA examination.  Instead, 
the veteran's VA examinations have resulted in diagnoses of 
paranoid schizophrenia.

For example in October 1999, a VA examiner noted the 
veteran's reported in-service assault, and the veteran's long 
history of psychiatric treatment.  The examiner also noted 
that the veteran's symptoms included anxiety, panic attacks, 
paranoia, and nightmares.  However, after examining the 
veteran and reviewing her medical history, the VA examiner 
diagnosed the veteran with paranoid schizophrenia.  There was 
no indication that PTSD played any role in the veteran's 
psychiatric symptoms, although the examiner did note that the 
veteran had in the past been diagnosed with PTSD. 

VA treatment records from 1996 to 2003 also fail to show a 
diagnosis of PTSD.  Instead, the veteran was diagnosed with a 
delusional disorder/dysthmia in 1996, and has been repeatedly 
diagnosed with paranoid schizophrenia from 2000 forward.     

The veteran's claim was eventually remanded by the Court 
after it was agreed that the VA examiner in October 1999 had 
not specifically addressed or ruled out PTSD as a possible 
diagnosis.  In response, the veteran underwent another VA 
examination in 2006, to specifically diagnose her psychiatric 
symptomatology.  The examiner reviewed the veteran's entire 
claims file, as well as her medical records, and administered 
a PTSD scale from the DSM-IV to assess the specific symptoms 
of PTSD.  Following her review, the examiner concluded that 
the veteran did not meet the diagnostic criteria for PTSD; 
rather, her symptoms were more representative of paranoid 
schizophrenia, and secondarily of dysthymia.  The examiner 
explained that schizophrenia is a psychotic disorder and the 
veteran's symptoms can better be described by psychosis, most 
significantly her paranoid delusions about lesbians.  The 
examiner added that paranoia is not a symptom of PTSD.  While 
the veteran described nightmares and some avoidance 
behaviors, the examiner indicated that all of the veteran's 
other symptoms were attributable to obsessive thinking and 
irrational beliefs.  As a result, the examiner concluded that 
symptoms were absent that could be related to anxiety 
symptoms from her in-service trauma.  The examiner also noted 
that the veteran had a long history of hysteria which 
predated the military.  

While in years past, the veteran was diagnosed with PTSD in 
VA treatment records, the most recent VA treatment records, 
as well as two VA examinations (including one undertaken to 
specifically diagnose the veteran's psychiatric symptoms and 
determine whether she in fact had PTSD), concluded that 
paranoid schizophrenia, not PTSD, was the correct diagnosis.  
As the examiners were presented with the veteran's entire 
claims file, giving them an accurate history of the veteran's 
psychiatric symptoms, as well as being able to examine the 
veteran, they were better able to assess the veteran's 
condition than were the VA doctors who had diagnosed PTSD in 
the mid-1990s.  In addition, the VA examiners had the benefit 
of reviewing the treatment records, and explained in specific 
medical terms why the veteran's symptoms were better 
explained by paranoid schizophrenia than by PTSD.  As such, 
the examination reports are allotted greater weight that the 
treatment records which noted PTSD.  Furthermore, while PTSD 
was noted as a diagnosis in treatment records in the mid-
1990s, the more recent treatment records appear to have 
concluded that paranoid schizophrenia is the more appropriate 
diagnosis, as the veteran has consistently been diagnosed 
with paranoid schizophrenia since 2000.  Therefore, the 
preponderance of the medical evidence is against a finding 
that the veteran has PTSD.

While the veteran believes that she has PTSD as a result of 
the in-service assault, she is not medically qualified to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Similarly, 
the veteran's friends and relatives who have also submitted 
statements in support of her claim, also lack the medical 
expertise to diagnose the veteran with PTSD.  As such, these 
opinions are insufficient to prove that the veteran has PTSD.  

The preponderance of the medical evidence fails to show that 
the veteran has PTSD; and, in the absence of proof of the 
claimed disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
veteran's claim of entitlement to service connection for PTSD 
is denied. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in June 2006.  By this, and by the statement of 
the case, and the supplemental statements of the case, the 
veteran was informed of all four elements required by the 
Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of her claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA treatment records have been obtained, and the veteran was 
also provided with several VA examinations (the reports of 
which have been associated with the claims file).  The 
veteran indicated that she was not satisfied with her most 
recent VA examination, and she requested a new examination, 
citing that the examiner made several misstatements in her 
report.  Nevertheless, a review of the examination report 
reveals no reason to doubt the professional qualification of 
the examiner, and the errors alleged by the veteran such as 
her parents being separated, not divorced, did not have a 
material impact on the examiner's opinion.  Accordingly, a 
new examination is warranted. 

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for PTSD is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


